 In the Matter of BOND BROTHERS,INCORPORATED,EMPLOYERandINTER-NATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCase No. 9-RC-548.-Decided October 12, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William A.McGowan, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The parties agree that production and maintenance employeesat the Employer's railroad tie and lumber manufacturing plant atGuthrie, Kentucky, excluding office and clerical employees, professionalemployees, guards, and supervisors, constitute an appropriate unit.Testimony was taken at the hearing relative to the supervisorynature of the functions performed by the yard foreman, the B &A'The Employer moves to dismissthe petition,contending(a) that a current contract,with InternationalHod Carriers',Buildingand Common Laborers'Union of America,Local 661, AFL (hereincalled the Intervenor),operatesas a bar, and(b) that the Peti-tioner hasfailed tomake a sufficient showing of interest.As to (a), the contract is *nota bar, asthe petitionwas filed priorto the automaticrenewal date thereof.Matter ofPhiladelphia Suburban Transportation Company(Red ArrowLines),79 N. L.R. B. 448.As to (b), it is well-establishedthat the showingof interest is an administrative matternot subject to collateral attack.Matter of Hygrade FoodProducts Corporation (SupraMeat ProductsCompany)85 N. L. R. B. 853. The motionis denied.86 N. L. R. B., No. 70.514 BOND BROTHERS, INCORPORATED515foreman, the derrick foreman, and the machinist.The Employerfavors the inclusion of these categories in the unit; the Petitionerwould agree to the inclusion of the B & A foreman, but takes no posi-tion as to the unit placement of the others above named.Theyard foremanspots cars, counts ties and assigns and directs thework of 20 laborers and tie handlers, and prepares work reports anddaily work sheets.TheB ct A foremanoperates and partially main-tains a B & A machine, which bores railroad ties preparatory to theattachment of rail plates thereto.He assigns and directs the workof 9 B & A operators, who unload unprocessed ties onto the machineand reload processed ties onto trams, and acts as timekeeper for theseemployees.Thederrick foremandirects the work of 3 derrick opera-tors and 12 laborers, engaged in loading shipments into cars, and actsas their timekeeper.Themachinist,engaged in maintenance workfor 90 percent of his time, is in charge of 2 regular, and up to 12 part-time maintenance employees, the latter recruited from among thederrick laborers, whenever they are available.The B & A foremanand the machinist receive 20 and 25 cents, respectively, per hour more.than the employees under their charge.The record does not disclosewhat differential if any, the yard foreman and the derrick foreman arepaid, but they receive a monthly salary, and the employees under themare paid either at an hourly rate or on a piecework basis.All 4 cate-gories have the power effectively to recommend the hire and dischargeof employees, although none of them have had occasion to exercise it.Since 1943 these categories have been excluded from the bargainingcontract between the Employer and the Intervenor.On the basis ofthe record and the past collective bargaining history at the Employer'splant, we find that the yard foreman, the B & A foreman, the derrickforeman, and the machinist are supervisors within the meaning of theAct and we shall therefore exclude them from the unit.2We find that all production and maintenance employees at the Em-ployer's Guthrie, Kentucky, plant, excluding office and clerical em-ployees, professional employees, guards, the yard foreman, the B & Aforeman, the derrick foreman, the machinist, and other supervisorsconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ..scertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than2Matter of General Electric Company,80 N. L. R. B. 174, and cases cited. 516DECISIONS OF NATIONALLABOR RELATIONS BOARD240 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether they desireto be represented, for purposes of collective bargaining, by Inter-nationalWoodworkers of America, CIO, or by International HodCarriers', Building and Common Laborers' Union of America, Local661, AFL, or by neither."°8Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.